Citation Nr: 0400661	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  00-12 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder 
claimed as secondary to residuals of a right ankle sprain and 
bilateral shin splints.

2.  Entitlement to an increased evaluation for residuals of a 
right ankle sprain, currently rated 10 percent disabling. 

3.  Entitlement to an increased (compensable) evaluation for 
bilateral shin splints, currently rated zero percent 
disabling. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from April 8, 1994 
to May 20, 1994.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York. 

In the course of appeal the veteran had requested hearings 
both before an RO hearing officer and before a Veterans Law 
Judge at the RO.  A hearing before the RO hearing officer was 
scheduled in August 2000, for which she was provided written 
notification sent to her most recent address of record in 
July 2000.  She failed to appear for that hearing and has not 
thereafter addressed her failure to do so.  By a signed 
statement received in January 2003, the veteran withdrew her 
request for a Board hearing, and she has not subsequently 
requested an additional Board hearing.  

Adjudication of the veteran's claim for entitlement to 
service connection for schizo-affective disorder was deferred 
by the RO pending additional development.  As the RO has yet 
to adjudicate that claim, it is not before the Board on 
appeal.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the specific evidence VA will 
obtain, and notice to the claimant what specific evidence she 
is responsible for submitting.  It also prescribes VA duties 
to help a claimant obtain relevant evidence.  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  VA duties pursuant thereto have been 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

In this instance, notice of the VCAA was provided by a May 
2001 VCAA letter, as well as by a June 2000 statement of the 
case.  Unfortunately, the veteran was not fully afforded 
notice of what VA would do and what she needed to submit to 
substantiate each of the appealed claims.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
accomplished upon remand.  

In her VA Form 9 submitted in June 2000, the veteran has 
alleged that the recent VA examination for compensation 
purposes was inadequate for rating her ankle.  The Board 
notes that the most recent VA examination in June 2003 failed 
to adequately address the extent of functional loss due to 
pain on undertaking motion, as required pursuant to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003).  DeLuca v. 
Brown,  8 Vet. App. 202 (1995).  In a September 2003 
statement the veteran stated that she experienced right ankle 
swelling, and intermittent right ankle and bilateral shin 
pain that was affected by weather changes.  Based on the 
above, an additional VA examination is required to address 
the right ankle and bilateral shin disorders.  That 
examination is also necessary to provide a medical opinion 
addressing her claim of entitlement to secondary service 
connection for a back disorder.  

In her January 2000 claim, the veteran reported private 
medical care including two recent MRI's of her low back.  In 
her June 2000 VA Form 9 she reported that she had been seeing 
her own physicians for treatment.  These private medical 
records should be requested with the veteran's assistance.  

The following additional development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically notify the veteran of 
the evidence necessary to 
substantiate her claims of 
entitlement to service connection for 
a back disorder secondary to 
residuals of a right ankle sprain 
and/or bilateral shin splints; and 
entitlement to increased evaluations 
for residuals of a right ankle 
sprain, and bilateral shin splints.  
The RO should emphasize to the 
veteran that she is ultimately 
responsible to provide the necessary 
evidence.  The RO should advise her 
that VA will make efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, or other 
records from government agencies, if 
she identifies the custodians 
thereof.  VA must notify the 
appellant of evidence she identified 
that could not be obtained so that 
she may obtain the evidence herself 
and submit it.

2.  The veteran should be instructed 
to identify any medical records, VA 
or private, which may be pertinent to 
her remanded claims but have yet to 
be associated with the claims folder.  
She should also provide contact 
information and necessary 
authorizations and releases to permit 
VA to obtain any pertinent treatment 
records.  The RO should obtain all 
indicated records.  This should 
include any records of treatment or 
evaluation for her claimed disorders, 
including those treatment sources to 
which she has referred in statements 
making reference to private treatment 
and private MRI studies, as noted in 
the body of this remand.  All not-
yet-obtained VA treatment records, 
including all since July 2003, should 
be obtained.  The RO should inform 
the veteran of the outcome of each 
records request.  If records are not 
obtained from any private source 
requested, the RO must notify the 
veteran that she is responsible for 
securing these records if she desires 
that VA consider them.  All records 
and responses received should be 
associated with the claims folder.  

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination 
to assess the nature and etiology of 
her claimed back disorder, and to 
assess the nature and extent of her 
service-connected right ankle sprain 
and bilateral shin splints.  The 
examination should be conducted 
during the winter months in light of 
the appellant's complaint of 
increased weather related pathology.  
The examiner should be asked to 
address separately the severity of 
the right ankle sprain and the 
bilateral shin splints.  All 
necessary tests should be conducted.  
All opinions should be explained in 
full.  The claims folder with a copy 
of this remand must be made available 
to the examiner for review in 
association with the examination.  

Regarding the right ankle sprain and 
residuals of bilateral shin splints, 
the examiner should address any 
limitation of motion, including 
functional limitation of motion based 
on pain-related disability, 
addressing whether such limitation of 
motion, if present, is less than 
moderate, moderate, or marked.  

For each diagnosed back disorder the 
examiner must opine whether it is at 
least as likely as not that the 
disorder was caused or permanently 
aggravated by either the veteran's 
right ankle sprain and/or her 
bilateral shin splints?  

4.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claims.  If any determination remains 
to any extent adverse to the veteran, 
she and her representative must be 
provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

